REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim as whole is not obvious over the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016).  None of the closest prior art expressly teaches or reasonably suggests, “A utility vehicle, comprising: a frame assembly …
a body assembly …and 
an audio system configured to project sound within the operator area, the audio system including at least one speaker positioned above the dashboard assembly; 
wherein the body assembly includes an enclosure configured to receive and surround a perimeter of a portion of the upper frame assembly and to receive the at least one speaker“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 2, 3, and 5-10 are allowed because they contain all the limitations of their independent claim as above.


a plurality of panels … 
at least one seat supported by the frame assembly; 
an open-air operator area … and 
an audio system configured to project sound within the open-air operator area, the audio system including an enclosure and at least one speaker positioned above a portion of the door and being disposed outside of an envelope defined by an inner surface of the first generally upstanding member, an inner surface of the second generally upstanding frame member, an upper surface of the dashboard assembly, and a lower surface of the front laterally-extending frame member, the enclosure being operable to receive the at least one speaker and surround a perimeter of a portion of the first generally upstanding member“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 12-14, 21-25, and 27 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 15, the claim as whole is not obvious over the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016).  None of the 
a body assembly …
an operator area …  and 
an audio system configured to project sound within the operator area, and at least one of the plurality of body panels is configured to support a portion of the audio system and a portion of the frame assembly, the at least one of the plurality of body panels positioned at least partially exterior of the operator area, and the at least one of the plurality of body panels is further configured to conceal the first connection location“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 16-20 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 33, the claim as whole is not obvious over the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016).  None of the closest prior art expressly teaches or reasonably suggests, “A utility vehicle, comprising: a frame assembly …
a plurality of panels …
an open-air operator area … and 
an audio system configured to project sound within the operator area, the audio system including at least one speaker positioned above the dashboard assembly; 

	Dependent claims 34 and 35 are allowed because they contain all the limitations of their independent claim as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654